SECOND COURT OF APPEALS FOR THE STATE OF TEXAS                               ' ' ~I ·'   1\ ..,


VICKI PRUITT JOHNSON .                                                               FILED IN
               Plaintiff,                                             NO.   12.01_2~00352-1
                                                                               2nd COURT OF APPEALS
                                                                           ......              •
                                                                WORTH, -TEXAS  (' FORT
v.
                                                  ,..,, 12/7/2015 12:42:45 PM
JOHN GILMER JOHNSON, JOEL DAVID JOHNSON, JUDY FOWLER, AND,   DEBRA SPISAK
                                                                 Clerk
THE ATTY'[S] OF RECORD: ROSS GRIFFITH-ATTY AD LITEM,
CARY SCHROEDER-GUARDIAN/ADMINISTRATOR,
JAMES HOLLIDAY-ATTY AD LITEM, DYANN McCULLY ATTY/ARB.
JOHN DOWDY ATTY. FOR JOHN GILMER JOHNSON
WILLIAM RIDGWAY ATTY. FOR JOEL DAVID JOHNSON,
                                      Defendant's.

                                      NOTICE OF APPEAL

The appeal is from the Original Application[ s] and Court Appointment[ s] for Guardianship in
Tarrant County Probate Court# 1, cause# 2012-00352-1. The order was signed on November
21, 2012, whereby, the hearing date ofNovember 27, 2012, was cancelled by the clerk of the
court after the Johnson's arrival in the Court. The appeal is therefor from the denied right of the
initial hearing for cause to bring the guardianship.

The appeal is from Tarrant County Probate Court #1, cause #2013-PR02467-1, for Probate of the
Last Will and Testament of Joe Jackson Johnson Jr., the court order ofNovember 11, 2014 and
the court order of December 22, 2014.
Whereas, Informal Bills of Exceptions through Memorandums designating objections were
continually filed under MISC. in the Probate Court #1 computerized filing system.
Cf.Opposition to Declaratory Judgment and Appointment of Executor of the Estate of Joe
Jackson Johnson Jr. and Order for Specific Performance of the Last Will and Testament of Joe
Jackson Johnson Jr. Under§§ 22.018(1), 55.001 of the Texas Estates Code:April17, 2015.

VICKI PRUITTJOHNSON desires to appeal to the SECOND COURT OF APPEALS, and,
hereby, gives notice of appeal.

The appellant is a party affected by the trial court's judgment but did not participate either in
person or by counsel in the hearing that resulted in the judgment complained of.

The appellant filed a request for findings of fact and conclusions oflaw on August 28, 2015.
A subsequent Notice was filed on September 28, 2015, to no avail.

The appellant is indigent and may therefore proceed without advance payment of costs as
provided in TEX. R. APP. P. 20.1(a).


NOTICE OF APPEAL IN THE STATE OF TEXAS SECOND COURT OF APPEALS-PAGE 1.



                                                                                                    SCANNED
                                                                                                 ocr 21 2o1s
Respectfully submitted,
'7/.tih- Bw1ft ~
Vicki Pruitt Jollnson
5915 Craig Street
Fort Worth, Texas 76112
(817) 457-0032



                                 CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above Notice of Appeal has been sent by telephonic
document transfer to the Defendant's on October 27, 2015.

Ross Griffith   (817)926-2505
Cary Schroeder  (817)704-4408
James Holliday   (817)624-3303
William Ridgway (817)348-8031
John Dowdy       (817)4608366
John Johnson      (817)3351873
Judy Fowler       (214)8847966
Joel Johnson      (817)9269929




 NOTICE OF APPEAL IN THE STATE OF TEXAS SECOND COURT OF APPEALS-PAGE 2.
•   .   ~




            STATE OF TEXAS

            COUNTY OFTARRANT



                                                       AFFIDAVIT


            BEFORE ME, the undersigned Notary Public, in and for said County and State, on this day

            personally appeared V ICI